Citation Nr: 0902179	
Decision Date: 01/21/09    Archive Date: 01/29/09

DOCKET NO.  05-39 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable rating for left foot burns.

2.  Entitlement to a rating in excess of 20 percent prior to 
June 25, 2008, for chronic low back pain with degenerative 
joint disease of the lumbar spine.

3.  Entitlement to a rating in excess of 40 percent from June 
25, 2008, for chronic low back pain with degenerative joint 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel 



INTRODUCTION

The veteran served on active duty from February 1983 to 
September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

It is noted that an August 2008 rating decision granted the 
veteran a 40 percent staged disability rating for his 
service-connected low back disability, effective from June 
25, 2008.  The veteran has not indicated that he is satisfied 
with this evaluation, and therefore, the issue remains in 
appellate status, as the maximum schedular rating had not 
been assigned.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(even if a rating is increased during the pendency of an 
appeal, a veteran is presumed to be seeking the highest 
possible rating, unless he expressly indicates otherwise).  
Further, in March 2008 the Board granted the veteran's claim 
for entitlement to an increased rating for bilateral pes 
planus and posterior tibial tendonitis.  This grant, which 
was originally part of the present appeal, is considered to 
be a full and final determination of this issue.  


FINDINGS OF FACT

1.  The veteran's scar of the left foot is not shown to be 
painful or unstable, and there is no underlying soft tissue 
damage, frequent loss of skin, or functional limitation 
attributable to the scar.  

2.  Prior to June 25, 2008, the service-connected 
degenerative joint disease of the veteran's lumbar spine was 
manifested by muscle spasms and abnormal gait; incapacitating 
episodes, favorable ankylosis of the entire thoracolumbar 
spine, and forward flexion of 30 degrees or less have not 
been shown.  

3.  From June 25, 2008, neither incapacitating episodes or 
unfavorable ankylosis of the veteran's entire thoracolumbar 
spine (or disability comparable therewith) has been shown.  

4. Throughout the rating period on appeal, the competent 
evidence demonstrates no more than mild neurologic 
manifestations of a low back disability in both lower 
extremities.  

CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a scar of 
the left foot have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.10, 4.31, 
4.40, 4.118, Part 4, including Diagnostic Codes 7802-7805 
(2008).  

2.  The criteria for a disability rating in excess of 20 
percent prior to June 25, 2008, for degenerative joint 
disease of the lumbar spine have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 
(2008).  

3.  The criteria for a disability rating in excess of 40 
percent from June 25, 2008, for degenerative joint disease of 
the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2008).  

4.  The criteria for entitlement to a separate 10 percent 
rating for left lower extremity neurologic manifestations of 
the veteran's degenerative joint disease of the lumbar spine 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.124a, 
Diagnostic Codes Diagnostic Codes 8520, 8521, 8524, 8525, 
8526 (2008).

5.  The criteria for entitlement to a separate 10 percent 
rating for right lower extremity neurologic manifestations of 
the veteran's degenerative joint disease of the lumbar spine 
have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.124a, 
Diagnostic Codes Diagnostic Codes 8520, 8521, 8524, 8525, 
8526 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Duty to Notify

Notices that fully complied with the requirements of the VCAA 
were sent to the claimant in October 2004, April 2006, and 
June 2008.  Moreover, the U.S. Court of Appeals for Veterans 
Claims (Court) recently issued a decision in the case of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which is 
relevant to this case.  In particular, for an increased-
compensation claim, 38 U.S.C.A. § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Id.  In this case, the June 2008 letter 
specifically advised the veteran that the information must 
show that his service-connected disabilities had gotten 
worse; that VA would consider evidence of the severity and 
duration of the symptoms; and that VA would consider evidence 
of the impact of the condition and symptoms on employment.  
The June 2008 notice letter also advised the veteran 
regarding extraschedular ratings, and specifically advised 
the veteran that VA could assign a disability rating if the 
disability was not covered by the rating schedule.  The 
veteran's claim for increase was adjudicated in an August 
2008 supplemental statement of the case.  


Duty to Assist

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained, including treatment records from VA.  The veteran 
has had multiple VA examinations and medical opinions have 
been obtained.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Disability Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2008).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2008).  

The Board has been directed to consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  On the other hand, the 
United States Court of Appeals for Veterans Claims (Court) 
has upheld the appropriateness of the consideration of 
factors outside the specific rating criteria in determining 
the level of occupational and social impairment.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2008).  

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, the Board is not required to discuss, in detail, 
the extensive evidence of record.  

Indeed, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, while the Board must 
review the entire record, it does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  The Board will, therefore, summarize the 
relevant evidence where appropriate.  The analysis in the 
following decision will focus specifically on what the 
evidence shows, or fails to show, with regard to the 
increased rating claims adjudicated in this decision.  

Left Foot Burn

Entitlement to service connection for a burn scar of the left 
foot was established in a December 1996 rating decision.  A 
noncompensable evaluation was assigned for this disability, 
and continues in effect.

The veteran's disability is currently rated under Diagnostic 
Code 7802, which provides for a 10 percent evaluation for 
scars, other than the head, face, or neck that are 
superficial and that do not cause limited motion and have an 
area or areas of 144 square inches or greater.  

Other potentially applicable rating codes include Diagnostic 
Codes 7801, 7803, and 7804.  Under DC 7801, for scars other 
than head, face, or neck, that are deep or that cause limited 
motion, a 10 percent disability rating is for assignment for 
an area or areas exceeding 6 square inches; a 20 percent 
rating is assigned for an area or areas exceeding 12 square 
inches; a 30 percent rating is warranted for an area or areas 
exceeding 72 square inches, and a 40 percent rating is 
assigned for an area or areas exceeding 144 square inches.  
Diagnostic Code 7803 assigns a 10 percent evaluation for 
unstable, superficial scars.  Diagnostic Code 7804 provides a 
10 percent evaluation for superficial scars that are painful 
on examination.  Diagnostic Code 7800 (disfigurement of the 
head, face, or neck) is not for application in the present 
case.  

The veteran has been afforded two VA examinations with 
respect to the burn scar.  When examined by VA in January 
2006, the veteran did not voice any subjective complaints 
with respect to the scar.  Physical examination revealed a 
lunate scar on the medial aspect of the left foot, measuring 
9 cm x 0.25 cm.  The scar had no keloid formation, adherence, 
tissue loss, hypo/hyperpigmentation, induration, or edema.  

When examined again by VA in June 2008, the veteran expressly 
denied any pain, significant scarring, or post- service 
treatment for the scar.  Functionally, the veteran denied any 
deficit related to the scar.  Upon physical examination, 
there was no discernable scarring or burn pattern.  The scar 
was not warm, red, swollen, or tender.  In fact, the VA 
examiner concluded that there was no identifiable scarring on 
examination.   

Applying the rating criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a compensable rating for the burn scar to the left foot.  The 
objective findings showed no evidence that the scar had an 
area or areas of 144 square inches or greater, that it caused 
any limitation of function, or that it was unstable or 
painful on examination.  The VA examiners specifically noted 
that there was no tenderness or adherence of the scar to the 
underlying tissue.  Indeed, the scar was barely discernable 
upon examination.  The veteran has made no specific 
allegations as to how he is disabled by scar residuals.  
Based on the foregoing, a compensable evaluation is not 
warranted under these or any other potentially applicable 
diagnostic code associated with the scar and its residual 
effects.  See 38 C.F.R. § 4.118 (2008).  

Low Back Disability

The veteran's request for an increased rating for a low back 
disability was received on August 6, 2004.  As noted above, 
the rating applied to this disability was increased to 40 
percent by a rating decision of August 2008, effective June 
25, 2008.  For the portion of the rating period on appeal 
prior to June 25, 2008, the veteran's disability is rated as 
20 percent disabling.  For the portion of the rating period 
on appeal since June 25, 2008, the veteran's disability is 
rated as 40 percent disabling.  

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  38 C.F.R. § 4.1; see 
also Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, however, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board will also consider entitlement to staged ratings to 
compensate for periods since the filing of the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

According to the applicable rating criteria, a 20 percent 
evaluation will be granted upon evidence of forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 65 degrees; combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 170 degrees; muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of height.  38 C.F.R. § 4.71a, DC 5242.  

The following higher ratings are warranted with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease: 40 percent (with evidence of 
limitation of forward flexion of thoracolumbar spine to 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine), 50 percent (with evidence of 
unfavorable ankylosis of the entire thoracolumbar spine), and 
100 percent (with evidence of unfavorable ankylosis of the 
entire spine).  Id.  

For VA compensation purposes, the following are the normal 
ranges of motion of the thoracolumbar spine:  forward flexion 
from zero to 90 degrees, extension from zero to 30 degrees, 
left and right lateral flexion from zero to 30 degrees, and 
left and right lateral rotation from zero to 30 degrees.  The 
normal combined range of motion of the thoracolumbar spine is 
240 degrees.  38 C.F.R. § 4.71a, Note 2 following General 
Rating Formula for Diseases and Injuries of the Spine (2008).  
See also 38 C.F.R. § 4.71a, Plate V.  

The spinal rating criteria also provides that any associated 
objective neurological abnormalities, including but not 
limited to bowel or bladder impairment, should be evaluated 
separately, under the appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, Note 1 following General Rating Formula for Diseases 
and Injuries of the Spine (2008).  

When a diagnostic code provides for compensation based on 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered.  Specifically, determinations 
should be made that adequately portray the extent of the 
functional loss "in terms of the degree of additional range-
of-motion loss due to pain on use or during flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. § 
4.59 (2008) ("[t]he intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability . . . [and] to recognize actually 
painful, unstable, or malaigned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint").  

Prior To June 25, 2008

Prior to June 25, 2008, the veteran received only occasional 
outpatient treatment for his low back disability.  In 
addition, he underwent a VA examination of this disorder in 
November 2004.

The November 2004 examination revealed no complaints of 
radiating pain on movement of the thoracolumbar spine.  With 
respect to range of motion, the veteran demonstrated flexion 
of 80 degrees, extension of 20 degrees, and right and left 
lateral flexion of 30 degrees.  Right and left rotations were 
noted as 30 degrees. Muscle spasm was present, but no 
tenderness was noted.  Positive straight leg raisings at 85 
degrees were noted bilaterally.  Gait was abnormal and 
asymmetrical due to left ankle pain.  Range of motion of the 
spine was noted to be additionally limited by pain, fatigue, 
weakened, and pain was said to have a major functional 
impact.  It was also reported that pain began at flexion of 
80 degrees, extension of 20 degrees.  Notably, the examiner 
specifically found that ankylosis and intervetebral disc 
syndrome were not present. 

Other than the above-noted VA examination in November 2005, 
there is a single VA clinical record showing treatment for 
chronic back pain in June 2005.  At that time, the clinical 
record reflects subjective complaints of aching and burning 
low back pain.  Objectively, the examiner noted that the 
veteran demonstrated a normal, steady gait (Emphasis added).  
Significantly, examination conducted on the veteran's low 
back prior to June 25, 2008, also demonstrated normal posture 
and strength, with no noted atrophy, asymmetry (as due to the 
low back disability), or additional limitation due to 
incoordination or lack of endurance.   

As this evidence illustrates, prior to June 25, 2008, forward 
flexion of the veteran's thoracolumbar spine was not limited 
to 30 degrees or less.  Indeed, these examinations elicited 
forward flexion of 80 degrees, and no findings of favorable 
ankylosis of the thoracolumbar spine.  His symptoms fit 
squarely into the requirements for a 20 percent rating, and 
there was no additional functional loss in terms of the 
degree of additional range-of-motion loss due to pain.  As 
such, the criteria for the next higher rating of 40 percent 
for the veteran's low back disability prior to June 25, 2008, 
have not been met.  38 C.F.R. § 4.71a, DC 5242.  

With respect to additional functional limitation, the veteran 
described constant low back pain (since 1995), incapacitating 
episodes (as often as five times per year, lasting up to 10 
days), and an inability to fully bend, twist, and lift.  He 
maintained that certain physical activities worsened his 
pain.  Physical examination of his lumbar spine demonstrated 
that the veteran's range of motion was not additionally 
limited by lack of endurance or incoordination, but was 
limited by fatigue, weakness, and pain.  While the veteran 
has claimed that he has experienced incapacitating episode in 
relation to this back during this time period, the record 
does not include evidence demonstrating this as defined by VA 
regulation.  An incapacitating episode is defined by the 
regulation as one which requires bed rest prescribed by a 
physician and treatment by a physician. See Note (1), Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes. 

Based on this evidence, the Board finds that the currently-
assigned 20 percent rating prior to June 25, 2008, for the 
veteran's low back disability appropriately portrays the 
functional impairment, pain, and weakness that he experiences 
as a consequence of use of his low back.  See DeLuca, 8 Vet. 
App. at 204-207.  

Under these circumstances, there is no basis to award an 
increased disability rating for a low back disability at any 
time during the current appeal prior to June 25, 2008.  
Because the evidence is not in equipoise, the provisions of 
38 U.S.C.A. § 5107(b) regarding resolution of reasonable 
doubt are not applicable.  Hence, the appeal for a rating in 
excess of 20 percent prior to June 25, 2008 is denied.  

Based on the foregoing, the Board finds that a rating in 
excess of 20 percent is not warranted under DC 5242, or 5243, 
and the General Rating Formula.  The recorded ranges of 
motion for the lumbar spine showing degrees of motion show 
that the veteran's back has flexion to no less than 80 
degrees.  In addition, there is no evidence of ankylosis of 
the entire thoracolumbar spine.  In summary, there is no 
evidence to show that the veteran has favorable ankylosis of 
the entire thoracolumbar spine, or forward flexion of the 
thoracolumbar spine of 30 degrees or less.  The post-service 
medical records and VA examination provide evidence against 
the claim for an increased evaluation.  See 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



Since June 25, 2008

On June 25, 2008, the veteran underwent a VA examination of 
his low back.  According to evidence of record, however, 
since that date, he has not sought outpatient treatment for 
his low back.  

The June 25, 2008, examination elicited pain on motion and 
some limitation of motion, including flexion to 24 degrees, 
extension to 10 degrees, lateral flexion to10 degrees, and 
lateral rotation to 5 degrees.  The remainder of the 
examination was negative as to spasms, crepitus, atrophy, 
abnormal spinal contour, limitation on walking, or need for 
assistive aids/devices to walk.  

As this evidence illustrates, since June 25, 2008, forward 
flexion of the veteran's thoracolumbar spine has been limited 
to 24 degrees.  Clearly, the criteria for a 40 percent 
evaluation for the veteran's low back disability since June 
25, 2008, have been met.  Importantly, however, unfavorable 
ankylosis of the entire thoracolumbar spine is not shown.  
Thus, a 50 percent rating for the veteran's low back 
disability is not warranted.  38 C.F.R. § 4.71a, DC 5242.  

As previously acknowledged, in evaluating musculoskeletal 
disabilities, the additional functional limitation due to 
factors such as pain, weakness, fatigability, and 
incoordination must be considered.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca, supra.  In this regard, at his June 2008 
examination, the veteran described progressive worsening low 
back pain, tenderness, decreased motion, stiffness, weakness, 
and spasm.  He reported at least one "bed-bound" episode of 
back pain per month of such severity that is unable to get 
out of bed to go to work.  He also noted that he has fallen 
at least six times over the last 12 months due to 
unsteadiness.  He further reported problems with bending and 
lifting, and stated that he was not able to stand for periods 
longer than 10 minutes.  Functionally, the veteran noted that 
he was no longer able to participate in sports or engage in 
strenuous labor.  He also stated that he used a cane, as 
needed, to ambulate.  

In addition to the subjective complaints noted above, the 
record also indicated objective evidence of low back pain.  
Indeed, tenderness to T12-L2, and over the bilateral 
sacroiliac joints was shown upon VA examination in June 2008.  
The veteran also demonstrated mild fatigue, incoordination, 
weakness and lack of endurance with repetitive testing of his 
lumbar spine.  However, he displayed no decrease in range of 
motion with similar repetitive testing.  He had negative 
straight leg raises, bilaterally.  Notably, the objective 
examination did not elicit any lumbar spasms or findings of 
atrophy, guarding, abnormal spinal contour, limitations on 
walking, or need for assistive aids/devices to walk. 

Based on this evidence, the Board finds that the 40 percent 
rating assigned since June 25, 2008, for the low back 
disability appropriately portrays the functional impairment, 
pain, and weakness that he experiences as a consequence of 
use of his low back.  Of particular significance to the Board 
are the many negative findings shown on examination.  

Under these circumstances, there is no basis to award a 
disability rating greater than the 40 percent evaluation 
already in effect for the low back disability at any time 
since June 25, 2008.  Specifically, without manifestations of 
unfavorable ankylosis of the entire thoracolumbar spine, the 
Board concludes that the preponderance of the evidence is 
against a finding that the criteria for the next higher 
evaluation of 50 percent disability for the low back 
disability have been met.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert, supra. 

Again, the Board has also considered whether an increased 
evaluation under Diagnostic Code 5243 is possible here on the 
basis of incapacitating episodes.  The rating criteria for 
intervetebral disc syndrome based on incapacitating episodes 
provides for a 60 percent rating where the evidence shows 
incapacitating episodes having a total duration of at least 6 
weeks during the last 12 months.  However, here the evidence 
of record does not establish incapacitating episodes, as 
defined by Note 1 to Diagnostic Code 5243.  As such, 
Diagnostic Code 5243 cannot serve as a basis for an increased 
rating on the basis of incapacitating episodes.  


Separate Ratings

While an increased rating is not warranted during any portion 
of the rating period on appeal, the Board finds that a 
separate rating for neurologic manifestations pursuant to 
Note 1 of the General Rating Formula applies.  Note (1) of 
the general rating formula instructs the rater to separately 
evaluate any associated objective neurologic abnormalities 
under an appropriate Diagnostic Code. 

In the present case, the evidence does indicate neurologic 
symptomatology throughout the rating period on appeal.  For 
example, a June 2008 VA examination revealed objective 
findings of decreased sensation in the lower left extremity.  
That examination also noted normal leg strength (+4), but 
markedly impaired patellar and Achilles tendon reflexes (+1), 
bilaterally.  In November 2004, the VA examination showed a 
positive straight leg raise at 85 degrees, bilaterally.  That 
report also showed normal sensory and motor function, but 
slightly impaired lower extremity reflexes at +3 for the knee 
and ankle.  Both examinations elicited subjective complaints 
from the veteran of bilateral, radiating pain to the lower 
extremities.  

Clearly, these medical records provide an objective basis 
consistent with the clinical findings of neurological 
abnormalities and the subjective reports of pain with motion.  
Therefore, based on the above, the Board finds that the 
veteran's neurological abnormalities meet the criteria for 
evaluation for "mild" neurological symptoms, although they 
are not considered "moderate" or "severe."  In particular, 
the veteran's symptoms are primarily subjective or sensory in 
nature, and there is no evidence of foot drop or partial foot 
drop or inability to move in any plane in the lower 
extremities. 

Therefore, resolving reasonable doubt as to whether the 
veteran's neurologic impairment of the lower extremities 
warrants a compensable evaluation, the Board finds that a 
separate, 10 percent evaluation for each lower extremity is 
warranted.  In this manner, the Board satisfies its 
obligation to resolve all reasonable doubt in favor of the 
veteran.  See Gilbert, supra..  There is no other diagnostic 
code of impairment of the lower extremities that provides a 
10 percent evaluation.  All remaining potentially relevant 
Code sections provide only noncompensable evaluations.  Thus, 
the veteran is entitled to a separate 10 percent rating under 
Diagnostic Code 8520, 8521, 8524, 8525 or 8526 for the 
neurologic manifestations of the disability at issue, 
throughout the rating period on appeal, but no higher 
evaluation.


ORDER

Entitlement to a compensable rating for a burn scar of the 
left foot is denied. 

Entitlement to a rating in excess of 20 percent prior to June 
25, 2008, for chronic low back pain with degenerative joint 
disease of the lumbar spine is denied.  

Entitlement to a rating in excess of 40 percent from June 25, 
2008, for chronic low back pain with degenerative joint 
disease of the lumbar spine is denied. 

Entitlement to a separate 10 percent rating for left lower 
extremity neurologic manifestations of the veteran's 
degenerative joint disease of the lumbar spine is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.

Entitlement to a separate 10 percent rating for right lower 
extremity neurologic manifestations of the veteran's 
degenerative joint disease of the lumbar spine is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


